 



Exhibit 10.4
NON-EMPLOYEE DIRECTOR
(ALLERGAN LOGO) [a40436a4043601.gif]
NON-QUALIFIED STOCK OPTION GRANT NOTICE
     Pursuant to the Allergan, Inc. 2008 Incentive Award Plan (the “Plan”),
Allergan, Inc. (the “Company”) hereby grants to the individual listed below
(“Participant”) an option to purchase the number of shares of the Company’s
common stock, par value US$0.01 per share (“Stock”), set forth below (the
“Shares”) at the price set forth below (the “Option”). The Option is subject to
all of the terms and conditions set forth herein, in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”) and in the Plan,
each of which is incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Non-Qualified Stock Option Grant Notice (the “Grant Notice”).

             
Participant:
                         
Grant Date:
                         
Exercise Price per Share:
  US$                      
Total Exercise Price:
  US$                      
Total Number of Shares
Subject to the Option:
 
shares                      
Expiration Date:
                         

              Type of Option:   Non-Qualified Stock Option
 
            Vesting Schedule:   Subject to the terms and conditions of the Plan,
this Grant Notice and the Stock Option Agreement, the Option shall vest and
become exercisable for all of the shares of Stock subject to the Option upon the
earlier of:
 
           
 
      (i)   the first anniversary of the Grant Date, or
 
           
 
      (ii)   the next annual meeting at which one or more members of the Board
are standing for re-election.
 
                In no event, however, shall the Option vest and become
exercisable for any additional shares of Stock following Participant’s
termination of service as a Director of the Company, except as may otherwise be
provided by the Administrator or as set forth in a written agreement between the
Company and Participant.

Remainder of page intentionally left blank.

 



--------------------------------------------------------------------------------



 



     By his or her signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Administrator arising under the Plan, this Grant Notice
or the Stock Option Agreement or relating to the Option.

     
ALLERGAN, INC.:
  PARTICIPANT:
 
   
By:
  By:
 
 
 
Print Name:
  Print Name:
 
 
 
Title:
   
 
   
Address:   2525 Dupont Drive
  Address:
Irvine, California 92612
 
 
 
 
 

Attachments:   Stock Option Agreement (Exhibit A)
Allergan, Inc. 2008 Incentive Award Plan (Exhibit B)
Allergan, Inc. 2008 Incentive Award Plan Prospectus (Exhibit C)

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE
TERMS AND CONDITIONS
May 2008
     Pursuant to the Non-qualified Stock Option Grant Notice (the “Grant
Notice”) to which this Non-qualified Stock Option Agreement (this “Agreement”)
is attached, Allergan, Inc. (the “Company”) granted to the participant
(“Participant”) specified on the Grant Notice an option under the Allergan, Inc.
2008 Incentive Award Plan (the “Plan”) to purchase the number of shares of the
Company’s common stock, par value US$0.01 per share (“Stock”), indicated in the
Grant Notice, subject to the terms and conditions of the Grant Notice, this
Agreement and the Plan.
I. GENERAL
     1.1. Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Grant Notice or, if not defined therein, the
Plan.
     1.2. Incorporation of Terms of Plan. The Option (as defined below) is also
subject to the terms and conditions of the Plan, which are incorporated herein
by reference.
II. GRANT OF OPTION
     2.1. Grant of Option. In consideration of Participant’s past and/or
continued service to the Company or its Subsidiaries and for other good and
valuable consideration, effective as of the grant date specified on the Grant
Notice (the “Grant Date”), the Company irrevocably grants to Participant an
option (the “Option”) to purchase any part or all of the Shares specified on the
Grant Notice, subject to the terms and conditions set forth in the Plan and this
Agreement.
     2.2. Exercise Price. The exercise price payable for the Shares subject to
the Option shall be as set forth in the Grant Notice, without commission or
other charge.
III. PERIOD OF EXERCISABILITY
     3.1. Commencement of Exercisability.
          (a) Subject to Sections 3.3 and 3.4, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice and Section 3.2 below, or at such earlier times as are set forth in a
written agreement between the Company and Participant.
          (b) The unvested and unexercisable portion of the Option shall
terminate immediately upon Participant’s termination of service as a Director of
the Company.
     3.2. Acceleration of Exercisability. Notwithstanding anything to the
contrary in Section 3.1 or the Grant Notice, the Option shall become fully
vested and exercisable on an accelerated basis under the following
circumstances:
          (a) if Participant’s termination of service as a Director of the
Company occurs by reason of Participant’s death or permanent and total
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended), then the Option shall become fully vested and exercisable
immediately prior to Participant’s termination of service as a Director of the
Company; and

 



--------------------------------------------------------------------------------



 



          (b) if a Change in Control occurs prior to Participant’s termination
of service as a Director of the Company, then the Option shall become fully
vested and exercisable immediately prior to the occurrence of such Change in
Control.
     3.3. Duration of Exercisability. The Option shall become vested and
exercisable for the shares of Stock in one or more installments as specified in
Section 3.1, subject to acceleration as provided in Section 3.2 or the Plan, or
any other written agreement between the Company and Participant. Each such
installment that becomes vested and exercisable shall remain vested and
exercisable until it becomes unexercisable under Section 3.4.
     3.4. Expiration of Option. The Option shall terminate and shall not be
exercised after the first to occur of the following events:
          (a) the expiration of ten years from the Grant Date;
          (b) except as otherwise provided in a written agreement between
Participant and the Company, the expiration of three months following the date
of Participant’s termination of service as a Director of the Company by reason
of voluntary resignation or removal for cause; or
          (c) except as otherwise provided in a written agreement between
Participant and the Company, the expiration of twelve months following the date
of Participant’s termination of service as a Director of the Company for any
reason other than voluntary resignation or removal for cause.
IV. EXERCISE OF OPTION
     4.1. Person Eligible to Exercise. Except as provided in Sections 5.2(b) and
5.2(c), during Participant’s lifetime, only Participant may exercise the Option
or any portion thereof. After Participant’s death, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable under
Section 3.4, be exercised by Participant’s personal representative or by any
person empowered to do so under Participant’s will or under the then applicable
laws of descent and distribution.
     4.2. Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.4.
     4.3. Manner of Exercise. The Option, or any exercisable portion thereof,
may be exercised solely by delivery to the Secretary of the Company (or any
third party administrator or other person or entity designated by the Company)
of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.4:
          (a) An exercise notice in a form specified by the Administrator,
stating that Participant is electing to exercise the Option or a portion
thereof, such notice complying with all applicable rules established by the
Administrator;
          (b) The receipt by the Company of full payment for the shares of Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4; and
          (c) In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than Participant,
appropriate proof of the right of such person or persons to exercise the Option.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Company shall have the right to specify all
conditions of the manner of exercise, which conditions may vary by country and
which may be subject to change from time to time.
     4.4. Method of Payment. Payment of the exercise price shall be by any of
the following, or a combination thereof, at Participant’s election:
          (a) cash;
          (b) check;
          (c) to the extent permitted under applicable laws, delivery of a
notice that Participant has placed a market sell order with a broker with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the aggregate exercise price;
provided, that payment of such proceeds is then made to the Company upon
settlement of such sale;
          (d) through the delivery of shares of Stock which have been owned by
Participant for at least six (6) months, duly endorsed for transfer to the
Company with a Fair Market Value on the date of exercise equal to the aggregate
exercise price of the Option or exercised portion thereof;
          (e) to the extent permitted by the Administrator, through the delivery
of other lawful consideration; or
          (f) any combination of the foregoing.
     4.5. Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of Stock purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:
          (a) The admission of such shares to listing on all stock exchanges on
which such Stock is then listed;
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its sole and absolute discretion, deem
necessary or advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its sole and
absolute discretion, determine to be necessary or advisable;
          (d) The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4; and
          (e) The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience.

 



--------------------------------------------------------------------------------



 



     4.6. Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of any part of the Option unless and
until such shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
shares are issued, except as provided in Section 11.1 of the Plan.
V. OTHER PROVISIONS
     5.1. Administration. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Option.
     5.2. Limited Transferability.
          (a) Subject to Section 5.2(b), the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution. Neither the Option nor any interest or right therein or part
thereof shall be liable for Participant’s debts, contracts or engagements or the
debts, contracts or engagements of Participant’s successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
          (b) Notwithstanding any other provision of this Agreement, with the
consent of the Administrator, the Option may be transferred to one or more
“Permitted Transferees” (as defined below), subject to the following terms and
conditions:
          (i) the Option shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;
          (ii) the Option shall continue to be subject to all the terms and
conditions of the Plan and this Agreement, as amended from time to time, as
applicable to Participant (other than the ability to further transfer the
Option); and
          (iii) Participant and the Permitted Transferee execute any and all
documents requested by the Company, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal and
state securities laws, and (C) evidence the transfer.
“Permitted Transferee” means, with respect to Participant, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing Participant’s household (other than a tenant or employee), a trust in
which these persons have more than 50% of the beneficial interest, any other
entity in which these persons (or Participant) own more than 50% of the voting
interests, or any other transferee specifically approved by the Administrator.

 



--------------------------------------------------------------------------------



 



          (c) Unless transferred to a Permitted Transferee in accordance with
Section 5.2(b), during the lifetime of Participant, only Participant may
exercise the Option or any portion thereof. Subject to such conditions and
procedures as the Administrator may require, a Permitted Transferee may exercise
the Option or any portion thereof during Participant’s lifetime. After the death
of Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 3.4, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.
     5.3. No Right to Continue in Service. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continue in service as a member of
the Board of Directors of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its stockholders (or of a
Subsidiary or its stockholders, as the case may be), which rights are hereby
expressly reserved, to discharge or terminate Participant’s services at any time
for any reason whatsoever, with or without cause.
     5.4. Shares to Be Reserved. The Company shall at all times during the term
of the Option reserve and keep available such number of shares of Stock as will
be sufficient to satisfy the requirements of this Agreement.
     5.5. Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service, addressed as follows:

         
 
  If to the Company:   Allergan, Inc.
 
      Attention: General Counsel
 
      2525 Dupont Drive
 
      Irvine, California 92612
 
       
 
  If to Participant:   To Participant’s most recent address then on file in the
Company’s personnel records.

By a notice given pursuant to this Section 5.5, either party may thereafter
designate a different address for notices to be given to that party. Any notice
which is required to be given to Participant shall, if Participant is then
deceased, be given to the person entitled to exercise the Option pursuant to
Section 4.1 by written notice under this Section 5.5.
     5.6. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     5.7. Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to conflicts of law principles thereof. Should any provision of this Agreement
be determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     5.8. Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 



--------------------------------------------------------------------------------



 



     5.9. Amendments. To the extent permitted by the Plan, this Agreement may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of this Agreement shall adversely affect the Option in any material
way without Participant’s prior written consent. This Agreement may not be
modified, suspended or terminated except by an instrument in writing signed by a
duly authorized representative of the Company and, if Participant’s consent is
required, by Participant or such other person as may be permitted to exercise
the Option pursuant to Section 4.1.
     5.10. Successors and Assigns. The Company may assign any of its rights with
respect to the Option to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 5.2, this Agreement shall be
binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns.
     5.11. Section 16. Notwithstanding any other provision of the Plan or this
Agreement, the Option and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
     5.12. Entire Agreement. The Plan and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE
ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE
ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN PROSPECTUS

 